ELECTRONIC RECORD                               7*W5

           06-14-00159-CR-also 6-
COA#       14-160-CR                              OFFENSE:        19.03


           Thomas Lloyd Taunton v. The
STYLE:     State of Texas                         COUNTY:         Fannin

COA DISPOSITION:       Affirmed                   TRIAL COURT:    336th District Court


DATE: 6/19/2015                   Publish: YES    TC CASE #:      CR-12-24098




                        IN THE COURT OF CRIMINAL APPEALS



         Thomas Lloyd Taunton v. T he State
                                                                           765*/^
STYLE:   of Texas                                      CCA#:               *l(*t*mtS
         A??ellant\^                  Petition'        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         fZFUffh                                       JUDGE:

DATE: CTgfat/JOtr                                      SIGNED:                           PC:

JUDGE: ffy (La^^                                       PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD